Citation Nr: 1732175	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to January 11, 2012, to include consideration of an earlier effective date for the grant of a 100 percent rating for PTSD, effective January 11, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 11, 2012.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a January 2010 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 50 percent disability rating, effective June 15, 2009.  In a May 2012 rating decision, the RO assigned a 100 percent disability rating to PTSD, effective January 11, 2012.  

 The Veteran testified at a Board hearing in May 2013; the transcript is of record.

The issue of entitlement to a TDIU is inferred in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such only applies prior to the assignment of the total rating for PTSD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).


FINDINGS OF FACT

1.  From June 15, 2009 to January 10, 2012, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, impaired impulse control, and inability to establish and maintain effective relationships but without total social impairment.  

2.  From June 15, 2009, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period from June 15, 2009 to January 10, 2012, the criteria for a 70 percent rating for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met since June 15, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent a letter in July 2009 that provided information as to what evidence was required to substantiate the underlying service connection claim for PTSD and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the rating assigned for the Veteran's PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The paperless claims file contains the Veteran's VA treatment records, records from the Social Security Administration (SSA), and he has undergone VA examinations which will be discussed below.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the initial increased rating claim for PTSD and entitlement to a TDIU.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is in effect for PTSD, rated 50 percent disabling, effective June 15, 2009 to January 10, 2012, and 100 percent disabling, effective January 11, 2012.  Thus, the only issue in appellate status is entitlement to a disability rating in excess of 50 percent prior to January 11, 2012, to include an earlier effective date for the 100 percent disability rating.  

With regard to the rating criteria for PTSD (Diagnostic Codes 9411), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

While the Board finds that a 100 percent evaluation is not warranted for the period from June 15, 2009 to January 10, 2012 is not warranted, it is determined that a 70 percent rating is warranted.  Despite the fact that the Veteran experiences total occupational impairment due to his PTSD (which will be discussed in more detail below), the evidence of record does not support a finding of total social impairment.  Specifically, for the period in question, the objective findings do not reflect gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Moreover, the objective findings do not reflect a persistent danger of hurting himself or others.  Furthermore, and most significantly, the symptoms that have been demonstrated have not resulted in total social impairment, as will be discussed below.

A December 2009 VA examination reflects the Veteran's complaints of irritability and anger outbursts associated with his PTSD, manifested by nightmares, flashbacks, and intrusive thoughts.  He experiences a lack of motivation and anxiety.  The examiner found persistent symptoms of increased arousal, including difficulty falling or staying asleep, difficulty concentrating, irritability or outbursts of anger, hypervigilance and exaggerated startle response.  The examiner commented that the disturbance causes distress or impairment in social, occupational, or other areas of functioning.  The examiner assigned a GAF score of 42, indicative of serious symptoms.

A June 2010 VA examination reflects the Veteran has persistent symptoms of increased arousal including difficulty falling or staying asleep, difficulty concentrating, irritability or outbursts of anger, hypervigilance and exaggerated startle response.  The disturbance causes distress or impairment in social, occupational, or other areas of functioning.  The examiner commented that he occasionally has some interference in performing activities of daily living because he has difficulty coping with the mental problems.  He has difficulty establishing and maintaining effective work/school and social relationships because he had difficulty getting along with people, so he avoided them.  He had difficulty maintaining effective family role functioning because he has difficulty getting along with family members at times.  He had occasional interference with recreation or leisurely pursuits because he has little interest in hobbies.  The examiner assigned a GAF score of 41, indicative of serious symptoms.  

While total social impairment has not been shown for the period prior to January 10, 2012, the Board finds support for a 70 percent rating in light of the subjective complaints and objective findings of impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Total social impairment has not been shown, as the evidence of record does not indicate total estrangement from family; rather the Veteran has only reported difficulty in his family interactions but not a complete inability to engage with family members.  The Board acknowledges that the Veteran lives alone and has done so for many years.  Such isolative behavior is contemplated by the 70 percent evaluation now in effect for PTSD.  As noted at the most recent VA examination in 2012, the Veteran continued to see family at functions and had contact with a son who visited him.

Consideration has been given to the May 2013 statement from D.O.B., Ph.D., regarding the assertion that a 100 percent rating is warranted from June 15, 2009; however, Dr. D.O.B. did not assess the Veteran during that time period and the objective findings from the examinations and treatment records on file from that time period do not support that any of the criteria for a 100 percent rating have been met prior to January 10, 2012, or that the symptoms that have been shown resulted in total social impairment.  See 06/03/2013 Medical Treatment Record-Non-Government Facility at 3.  Accordingly, entitlement to a 70 percent rating is granted, but entitlement to a 100 percent rating is not warranted during the period in question.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Service connection is in effect for PTSD, rated 70 percent disabling, tinnitus rated 10 percent disabling, and bilateral hearing loss rated noncompensably disabling.  His current combined rating is 70 percent, thus the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met from June 15, 2009.

The Board has determined that a TDIU is warranted effective June 15, 2009, as the evidence of record supports a finding that the Veteran has been unemployed since service connection was established for PTSD.  

Per the Veteran, he worked for 34 years in the oil fields but stopped working in 2008 and while he reports that his relationship with his supervisor and co-workers was fair, he was terminated upon engaging in a physical altercation with his supervisor.  01/11/2012 VA Examination.

While initially denied, SSA disability benefits were later granted effective December 15, 2008.  09/23/2015 Third Party Correspondence.

A May 2013 vocational assessment reflects that the Veteran stopped working in 2008 due to a disagreement with his supervisor.  The examiner opined that the Veteran has no current reasonable access to the labor market and no reasonable options.  Due to his education, work history and medical problems, he is vocationally permanently and totally disabled.  06/03/2013 Medical Treatment Record-Non-Government Facility.

As detailed above, the VA examinations of record reflect difficulty establishing and maintaining effective work relationships

Affording the Veteran the benefit of the doubt, the Board finds evidentiary support to conclude that his service-connected PTSD precludes substantially gainful employment.  His symptomatology associated with PTSD affects his ability to maintain gainful employment, as he is unable to consistently function in an industrial capacity with others due to his PTSD symptomology.  The Veteran had a lengthy career working in the oil fields, which would not translate to different gainful employment based on his PTSD symptoms.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  Thus, for the above reasons, entitlement to a TDIU is granted for the period from June 15, 2009, which corresponds to the date service connection was established for PTSD.  


 							(CONTINUED ON NEXT PAGE)







ORDER

For the period from June 15, 2009 to January 10, 2012, entitlement to a disability rating of 70 percent for PTSD is granted.

Entitlement to a TDIU is granted, effective June 15, 2009.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


